People v Santiago (2016 NY Slip Op 03831)





People v Santiago


2016 NY Slip Op 03831


Decided on May 17, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 17, 2016

Mazzarelli, J.P., Moskowitz, Manzanet-Daniels, Gesmer, JJ.


1163 2392/13

[*1]The People of the State of New York, Respondent,
vMelvin Santiago, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (James Wen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (John W. Carter, J.), rendered October 24, 2014, convicting defendant, upon his plea of guilty, of course of sexual conduct against a child in the first degree, and sentencing him to a term of 5 years, with 15 years' postrelease supervision, unanimously affirmed.
The sentencing court had no discretion to waive or defer defendant's mandatory surcharge (see People v Jones, 26 NY3d 730, 732 [2016]).
Defendant did not make a valid waiver of his right to
appeal, because the court stated that the waiver was in exchange for receiving the "minimum sentence," when in fact, the term of postrelease supervision was greater than the minimum. However, we perceive no basis for reducing the term.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 17, 2016
CLERK